Citation Nr: 1431404	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-38 383	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to a higher initial rating for degenerative joint disease of the right knee; evaluated as 10 percent disabling from December 10, 2009 to August 30, 2011; 100 percent disabling from August 31, 2011 to September 30, 2012; and 30 percent disabling since October 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for a right knee disability and assigned a 10 percent rating, effective December 10, 2009. 

In a rating decision dated in December 2011, the rating was increased to 100 percent, effective October 1, 2011.  Thereafter, a 30 percent rating was assigned effective, October 1, 2012.

The Veteran testified before a Decision Review Officer (DRO) in July 2010.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2011 rating decision indicates that the Veteran underwent right knee replacement surgery at a VA facility in August 2011.  The claims file contains no VA treatment records for the period since August 2010.  VA has a duty to obtain all relevant VA treatment records.  38 U.S.C.A. § 5103A(b)-(c) (West 2002); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).
.  

The Veteran's last VA examination was in March 2010.  The report of right knee surgery provides evidence of a change since the last examination, and entitles the Veteran to a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's right knee disability since July 2010.

2.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability. The examiner should review the claims file.

The examiner should report the ranges of right knee motion in degrees. 

The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should further note whether there is subluxation or instability and if present, should opine as to its severity in terms of slight, moderate, or severe.

The examiner should also note whether there is right knee locking.

The examiner should identify all manifestations of right knee scaring, including the size of the scar.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

